Title: To Benjamin Franklin from William Greene, 5 October 1779
From: Greene, William
To: Franklin, Benjamin


Honoured sir
Warwick State Rhode Island&c. October 5th. 1779
I with much Pleasure received your very Friendly letter of the 4th. of last June, by which I am informed of The Perticular care you took to employ your Nephew to transact my business, since which I have also received his letter enclosing the invoice of the articles I wrote you for, which have also come safe to hand.
Am much Obliged to you for the Tenderness you discover Towards my Son in law, and Ray both of whom I think are likely to be beneficial to their distress’d Country.
The Chevalier, Dela, Luzern Since his arrival in Boston went by the way of Worcester on his way to Congress, His taking his Tour that way depriv’d me of the Pleasure of waiting on him.
The General Assembly of this State received a letter from Mr. Williams in your behalf of March 10th. with a Package of books containing the History of Geneva by M. Berenger in Six Volums, as a Present to and for their use and benefit, for which they have requested me to return you their Sincere Thanks, and to inform you that they shall ever acknowledge The favour with gratitude as it greatly tends to discover your good Intentions to Promote the Publick welfare.
I am much Pleased to hear of the Prospect you have in your Grand Son as I hope he may hereafter be instrumental in supplying his Grand Fathers Place in the great business of his Country; as by that means you may be relieved from the same in some future Period, and once more return to your Native land, and enjoy that comfort and Satisfaction which must be very agreeable, when you reflect that you have been bless’d by Heaven to continue to an advanced age, as by far the greater Part of your time has been devoted for the well being of the Publick, as I dare say the Inhabitants of this vast Continant are thorily Convinc’d, as also of the advantages they are now enjoying in consequence of it which I doubt not will be by them handed forward to Posterity, and scarcely ever be forgotten.
Your agreeable Sister desires me to inform you that she has lately wrote to you two letters, and that she has sent you two Dozen cakes of Soap, which went from here about a Month Past, That she is about making a small quantety more which she Purposes to forward to you by the first convenient oppertunity together with another letter for which Reason she omits writing now. My Wife makes the same excuse as to writing, but both say they Sincerely love you, as really does your Sincere and much Obliged Friend. and most Humble Servant.
W Greene
Docter Franklin
 
Addressed: (Publick Service) / Docter Fraklin / at Paris / France / (W Greene)
Notations in different hands: Boston 10th. Octr. 1779—Received under cover & forwarded—by your Obedt Hble. servt. Wm Vernon / William Greene. Warwick State of R. Island Oct. 5. 1779
